Citation Nr: 9900024	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  94-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
residuals of a foot injury, a back disability, a knee 
disability, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel




REMAND

The veteran served on active duty from September 1973 to 
August 1977.  This case comes to the Board of Veterans 
Appeals (Board) from an April 1993 RO decision (which denied 
service connection for bilateral hearing loss, residuals of a 
foot injury, a knee disability, and headaches) and a December 
1993 RO decision (which denied service connection for a back 
disability).

In February 1996, the Board remanded the case for the purpose 
of providing the veteran a hearing before an RO hearing 
officer.  Such a hearing was scheduled and rescheduled 
multiple times, and on each occasion the veteran canceled the 
hearing.  His case was then returned to the Board.  In 
December 1998, the Board sent the veteran a letter, asking 
him to indicate whether he wanted a Board hearing.  The 
veteran responded, indicating he wanted a hearing before a 
Board member sitting at the RO (i.e., a Travel Board 
hearing).  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.


	
_______________________________
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
